As filed with the Securities and Exchange Commission on June 1, 2007 Securities Act Registration No. 333-124430 Investment Company Act File No. 811-21761 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Post-Effective Amendment No. 6 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 7 x KEELEY FUNDS, INC. (Registrant) 401 South LaSalle Street Suite 1201 Chicago, Illinois 60605 Telephone number:(312) 786-5050 John L. Keeley, Jr. Alan Goldberg Keeley Asset Management Corp. Bell, Boyd & Lloyd LLP 401 South LaSalle Street, Suite 1201 70 West Madison Street, Suite 3100 Chicago, Illinois 60605 Chicago, Illinois 60602-4207 (Agents for service) Amending Parts A, B and C, and filing exhibits Approximate date of proposed public offering:As soon as practical after the effective date of this Registration Statement. It is proposed that this filing will become effective: [] immediately upon filing pursuant to rule 485(b) [] on pursuant to rule 485(b) [] 60 days after filing pursuant to rule 485(a)(1) [] on pursuant to rule 485(a)(1) [X] 75 days after filing pursuant to rule 485(a)(2) [] on pursuant to rule 485(a)(2) If appropriate, check the following box: [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This post effective amendment #6 under the Securities Act of 1933 for Keeley Funds, Inc. (the “Corporation”) relates to the creation of a new series of the Corporation to be known as Keeley Small-Mid Cap Value Fund.This filing includes a revised SAI for each series of the Corporation and a revised combined prospectus for each series of the Corporation and Keeley Small Cap Value Fund, the sole series of Keeley Small Cap Value Fund, Inc. KEELEY Funds KEELEY SMALL CAP VALUE FUND, INC. KSCVX KEELEY SMALL-MID CAP VALUE FUND [] KEELEY MID CAP VALUE FUND KMCVX KEELEY ALL CAP VALUE FUND KACVX Prospectus [August , 2007] As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities, or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. KEELEY SMALL CAP VALUE FUND, INC. KEELEY SMALL-MID CAP VALUE FUND KEELEY MID CAP VALUE FUND KEELEY ALL CAP VALUE FUND CONTENTS THE FUNDS 1 INVESTMENT OBJECTIVES 1 PRINCIPAL INVESTMENT STRATEGIES AND POLICIES 1 MAIN RISKS 2 PERFORMANCE 3 EXPENSES 6 PORTFOLIO HOLDINGS 7 MANAGEMENT 7 YOUR INVESTMENT 9 HOW SHARES ARE PRICED 9 HOW TO BUY, SELL AND EXCHANGE SHARES 11 FREQUENT PURCHASES AND REDEMPTIONS OF FUND SHARES 15 DISTRIBUTIONS AND TAXES 16 SHAREHOLDER PRIVILEGES 17 FINANCIAL HIGHLIGHTS 18 PRIVACY STATEMENT 22 TO LEARN MORE ABOUT THE FUNDS 24 APPENDIX A A-1 THE FUNDS KEELEY SMALL CAP VALUE FUND KEELEY SMALL-MID CAP VALUE FUND KEELEY MID CAP VALUE FUND KEELEY ALL CAP VALUE FUND INVESTMENT OBJECTIVES The KEELEY Small Cap Value, KEELEY Small-Mid Cap Value, KEELEY Mid Cap Value and the KEELEY All Cap Value Funds (the “Funds”) each seek capital appreciation. PRINCIPAL INVESTMENT STRATEGIES AND POLICIES Small Cap Value Fund The Small Cap Value Fund intends to pursue its investment objectives by investing in companies with a small market capitalization, which we currently define as $2.5 billion or less. Under normal market conditions, the Fund will invest no less than 80% of its net assets plus the amount of any borrowings for investment purposes in common stocks and other equity type securities (including preferred stock, convertible debt securities and warrants) of small market capitalization. As long as an investment continues to meet the Fund’s other criteria, the Fund may choose to hold such securities even if the company grows beyond the $2.5 billion capitalization level. Small-Mid Cap Value Fund The Small-Mid Cap Value Fund intends to pursue its investment objective by investing in companies with small and mid-size market capitalization, which we currently define as $7.5 billion or less. Under normal market conditions, the Fund will invest no less than 80% of its net assets plus the amount of any borrowings for investment purposes in common stocks and other equity type securities (including preferred stock, convertible debt securities and warrants) of small and mid-size market cap companies. As long as an investment continues to meet the Fund’s other criteria, the Fund may choose to hold such securities even if the company grows beyond the $7.5 billion capitalization level. Mid Cap Value Fund The Mid Cap Value Fund intends to pursue its investment objective by investing in companies with mid-size market capitalization, which we currently define as between $2.5 billion and $10 billion. Under normal market conditions, the Fund will invest no less than 80% of its net assets plus the amount of any borrowings for investment purposes in common stocks and other equity type securities (including preferred stock, convertible debt securities and warrants) of mid-size market cap companies. As long as an investment continues to meet the Fund’s other criteria, the Fund may choose to hold such securities even if the company grows beyond the $10 billion capitalization level. All Cap Value Fund The All Cap Value Fund intends to pursue its investment objective by investing in stock and other equity securities (including preferred stock, convertible debt securities and warrants). The Fund has no restrictions as to the size of the companies in which it invest. The Fund may invest in what normally are considered small-cap stocks, mid-cap stocks and large-cap stocks. We may concentrate on one of those categories, two of them or all of them, and we may change the allocation from time to time. Investment Principles and Strategies for the Funds While many mutual funds look for undervalued stocks, we focus our attention on particular kinds of undervalued stocks, and attempt to concentrate on identifying companies going through major changes (corporate restructuring), including: § corporate spin-offs (a tax-free distribution of a parent company's division to shareholders) § financial restructuring, including acquisitions, recapitalizations and companies emerging from bankruptcy § companies selling at or below actual or perceived book value § savings and loan and insurance conversions § distressed utilities Current dividend or interest income is not a factor for the Funds when choosing securities. Each stock is judged on its potential for above-average capital appreciation, using a value approach that emphasizes: § equities with positive cash flow § low market capitalization-to-revenue ratio § desirable EBITDA (earnings before interest, taxes, depreciation and amortization) § motivated management § little attention from Wall Street Research sources include company documents, subscription research services, select broker/dealers and direct company contact. It is our initial intention typically to hold securities for more than two years to allow the corporate restructuring process to yield results. But, we may sell securities when a more attractive opportunity emerges, when a company becomes overweighted in the portfolio, or when operating difficulties or other circumstances make selling desirable. The Funds’ investment strategy and policies are not fundamental and may be changed without shareholder approval; however, we will provide 60 days’ advance notice if we change the Funds’ principal investment strategies and policies. For more about the Funds’ investment strategies and policies, please see the Funds’
